DETAILED ACTION
Status of Application
	This action follows a reply filed on 06/03/2022.  Per the reply, a substitute specification in compliance with 37 CFR 1.125 and a replacement drawing sheet have been submitted.  In addition, claims 1, 4 and 11-13 have been amended, claim 7 has been cancelled, and new claim 16 has been added.  Accordingly, claims 1-6 and 8-16 are currently pending and under examination herein.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
	The objections and Section 112 rejection set out in the last Office action have been obviated by the aforementioned amendments to the indicated claims and submission of the substitute specification and replacement drawing sheet. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, the reference to “process according to claim 13” engenders confusion inasmuch as the referenced claim is drawn to a system, not a process.  Further, claim 16 provides the limitation to “the flash column” (see line 2).  There is no proper and sufficient antecedent basis for this limitation in the claim nor in any claim from which claim 16 depends (currently, claims 13/12).  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 8557932 B2) in view of WO 2018/046712 A1 (‘WO ‘712’) and as evidenced by
Hexanes Material Safety Data Sheet (‘MSDS’), and further in view of Kikuchi (US 2018/0273708 A1).

	Regarding Claims 1 and 5, Meier et al disclose a process for the preparation of a multimodal
polyolefin polymer which differs from the claimed process only in the lack of explicit disclosure of (I) a
suspension medium comprising a hydrocarbon mixture having an initial boiling point of at least 50 C and
a final boiling point of at most 120°C and (II) use of a vacuum pump for controlling the flash drum
pressure to 0.05 to 0.09 MPa (see Col. 2, line 59 to Col. 3, line 20).
	However, as to difference (I), Meier et al list isobutane, butane, propane, isopentane, pentane
and hexane, or a mixture of these, as particular preferred diluents for forming the liquid phase of a
suspension medium additionally comprising dissolved hydrogen and polyolefin particles (Col. 6, lines 22-
30).  Meier et al then disclose a preferred embodiment wherein the diluent has a boiling point which is
significantly different from those of the monomers and comonomer used in order to make it possible to
recover these materials from the product mixture by distillation (id., lines 33-37).  Further, in the same
field of endeavor, WO ‘712 expresses preference for the use of hexane as inert hydrocarbon medium in
a multimodal polyethylene polymerization process performed in a reactor system comprising serially
arranged first, second and third reactors, and a hydrogen removal unit arranged between the first and
second reactors, comprising at least one vessel connected with a depressurization equipment (see paragraph spanning pages 5-6; page 10, first full paragraph and pages 11-12, bridging paragraph).
Hexanes have a boiling point range of 65-70°C as evidenced by MSDS (see page 2, Section 9), which is
significantly different (higher) than the boiling points of common α-olefin (co)monomers like ethylene
(bp: -103.7°C) and propylene (bp: -47.6°C). Therefore, an ordinarily skilled practitioner would have had
ample incentive to utilize hexanes [per present claim 5] as the diluent in the process of Meier et al,
resulting in a suspension medium comprising hydrogen and a hydrocarbon mixture having a boiling
point range subsumed by the presently claimed range.
	Concerning difference (II), the position is taken that the requisite flash drum pressure is at least suggested by Meier et al’s disclosures that a preferred pressure in the first polymerization reactor is from 0.1 to 5 MPa (Col. 6, lines 46-47), that a flash drum is operated at a lower pressure than that of the first polymerization reactor (Col. 7, lines 7-9) and that, preferably, the pressure in the flash drum is from 0.1 to 1 MPa (id., lines 24-25).  Meier et al’s use of “preferably” in describing a pressure range of 0.1 to 1 MPa implies the suitability of operating pressures outside the specifically described range, including flash drum pressures lower than precisely 0.1 MPa and within the claimed range.  See In re Lamberti, 192 USPQ 278, 280 (CCPA 1978) (fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered). 
	In addition, WO ‘712 teaches a hydrogen removal unit in which a flash drum is connected with depressurization equipment including one or the combination of vacuum pump, compressor, blower and ejector (pages 11-12, bridging paragraph). WO ‘712 further discloses that the depressurizing equipment allows adjusting an operating pressure of the hydrogen removal unit to a pressure in a range of 100-200 kPa (abs) (page 5, third paragraph), which converts to 0.1 to 0.2 MPa.  Case law holds a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985).  Instantly, it is submitted that the claimed range (0.05 to 0.09 MPa) and the prior art range (WO ‘712: 0.1-0.2 MPa) are sufficiently close that one of ordinary skill in the art would have expected pressure values within the claimed range to yield equivalent results in terms of hydrogen removal.  Further in regards to flash drum pressure, Kikuchi teaches to utilize a flash tank having a pressure within the claimed range, namely, 0.05 MPa, to separate unreacted ethylene and 1-butene monomers and hydrogen from a polymerization slurry obtained by continuous slurry polymerization (see Example 1, paragraphs [0171]-[0172]).  The process of Meier et al similarly involves suspension polymerization of olefins such as ethylene and 1-butene (Col. 3, line 62 et seq.) in the presence of hydrogen, and Meier et al suggest operating a flash drum at a pressure lower than 0.1 MPa (Col. 6, lines 46-47; Col. 7, lines 7-8).  Accordingly, an ordinarily skilled practitioner would have expected the flash tank pressure exemplified in Kikuchi to be suitable for providing the desired hydrogen-depleted suspension of Meier et al. Given an expectation of equivalent performance, it would have been obvious to one of ordinary skill in the art to modify the process of Meier et al by feeding the suspension withdrawn from the first polymerization reactor to a flash drum having a pressure controlled by a vacuum pump as per WO ‘712, and wherein the pressure in the flash drum is from 0.05 MPa to 0.09 MPa as suggested by Meier et al or WO ‘712 and exemplified in Kikuchi, with a reasonable expectation of success.
Regarding Claim 2, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above. Meier et al further teach wherein the
polyolefin polymer is selected from ethylene homopolymer, an ethylene copolymer of ethylene and C3-
C12 α-olefin, propylene homopolymer and a propylene copolymer of propylene and ethylene or C4-C12
α-olefin (Col. 3, line 62 to Col. 4, line 3).
Regarding Claim 3, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above. Meier et al further teach wherein a further
reactor is connected to upstream of the first polymerization reactor and/or downstream of the second
polymerization reactor (Col. 5, lines 58-60).
Regarding Claim 6, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above. Meier et al further teach wherein the first
polymerization reactor is carried out at pressures of 0.1 to 5 MPa and temperatures of 40 °C to 130 °C,
and/or the second polymerization reactor is carried out at pressures of 0.1 to 5 MPa and temperatures
of 40 °C to 130 °C (Col. 4, lines 4-10 and Col. 6, lines 46-49).
	Regarding Claim 8, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above. Meier et al further teach wherein gas from
the gas-phase of the flash drum is withdrawn from the flash drum and fed to a heat exchanger present
between the flash drum and the vacuum pump, to be condensed (Col. 9, lines 18-20).
	Regarding Claim 9, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above. Meier et al further teach wherein the
liquid obtained in the heat exchanger is fed to a point in the process where suspension is present (Col. 7,
line 62 et seq.). 
	Regarding Claim 10, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above.  None of the combined references
explicitly teaches wherein the liquid obtained in the heat exchanger is fed to a point downstream of the
second polymerization reactor where no suspension is present.  Nevertheless, Meier et al do teach an
alternative embodiment wherein the liquid obtained in the flash drum is fed to a polymerization reactor
downstream of the second polymerization reactor (Col. 8, lines 25-28).  As to type of downstream
reactor, Meier et al teach the alternativeness between suspension polymerization reactors and other
low-pressure polymerization reactors like horizontally or vertically stirred gas-phase reactors (Col. 6,
lines 1-11). Given the indicated equivalence between suspension polymerization reactors and gas-phase
polymerization reactors as the downstream polymerization reactor of Meier et al, it would have been
obvious to one of ordinary skill in the art to further modify the Meier et al process by feeding the liquid
obtained in the heat exchanger 12 to a point downstream of the second polymerization reactor, such as
to a stirred gas-phase reactor, where no suspension medium is present, as claimed.
Regarding Claim 11, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 1 as discussed above.  None of the combined references
explicitly teaches wherein the heat exchanger is a vertical reflux condenser and the condensed liquid flows back to the flash vessel by gravity. However, Meier et al do teach to return condensed liquid from
heat exchanger 12 to flash drum 7 via transfer line 13 (see Fig. 1 and Col. 9, lines 20-22).  As Fig. 1 of
Meier et al shows the heat exchanger 12 as positioned above flash drum 7 and as there is no pump
depicted along transfer line 13, the condensed liquid presumably flows back to flash drum 7 by gravity.
And although Meier et al indicate preference for a tube-and-shell heat exchanger, it is broadly stated
that “[a]ny kind of heat exchanger can be used” (Col. 7, lines 41-43).  Given that a vertical reflux
condenser is a notoriously conventional and commonly used heat-exchanger, it would have been
regarded as a viable alternative to the preferred heat exchanger of Meier et al by an ordinarily skilled
practitioner.  Accordingly, it would have been obvious to one of ordinary skill in the art to further modify
the process of Meier et al by utilizing a vertical reflux condenser in lieu of a tube-and-shell heat
exchanger, as such modification merely involves the straightforward use of a known element to perform
its previously established function. Indeed, the selection of a known element/material based on its
suitability for its intended use has been held to be prima facie obvious (see MPEP § 2144.07).
	Regarding Claim 15, Meier et al in combination with WO ‘712, MSDS and Kikuchi renders
obvious the process according to claim 8 as discussed above.  Meier et al further teach wherein the
liquid obtained in heat exchanger is fed to the flash drum, the polymerization reactor and/or the second
polymerization reactor (Col. 8, lines 15-20, 25-26 and 46-49).


	Claims 12-14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 8557932 B2) in view of WO 2018/046712 A1 (‘WO ‘712’), alone, or further in view of Kikuchi (US 2018/0273708 A1).
	Regarding Claim 12, Meier et al disclose a system (apparatus) for preparing a multimodal
polyolefin polymer, comprising
i) a first polymerization reactor designed for polymerizing olefins in suspension (Col. 9, lines 49-
52);
ii) a flash drum downstream of the first polymerization reactor (id., 53-54);
and
iv) a second polymerization reactor designed for polymerizing olefins in suspension down-
stream of the flash drum (id., 55-56).
	Meier et al differ from claim 12 only in failing to disclose a system further comprising claimed
element iii), i.e., a vacuum pump configured to control the pressure of the flash drum to a pressure of 0.05 to 0.09 MPa during operation.  However, Meier et al suggest operating the flash drum at a
pressure lower than 0.1 MPa (Col. 6, lines 46-47; Col. 7, lines 7-8) as discussed above (see, rejection of claim 1 on pages 4-5).  Furthermore, the flash drum is only subject to the recited pressure condition “during operation,” which pertains to an intended manner of using the claimed system (i.e., apparatus) or to the contents thereof during an intended operation, neither of which is germane to the patentability of the apparatus itself (see MPEP § 2115).   
In any event, WO ‘712 discloses a reactor system comprising serially arranged first, second and third reactors, and a hydrogen removal unit arranged between the first and second reactors (see page 5, line 6 et seq.). WO ‘712 additionally discloses an embodiment in which the reactor system comprises a hydrogen removal unit in which a flash drum is connected with depressurization equipment including one or the combination of vacuum pump, compressor, blower and ejector (pages 11-12, bridging paragraph).  According to this embodiment, the operating pressure of the hydrogen removal unit typically ranges from 103-145 kPa (abs) (= 0.103-0.145 MPa) in which 98.0 to 99.8% by weight of hydrogen can be removed (page 12, lines 2-4).  Given the similar purpose of the flash drum of Meier et al, namely, to vaporize a part of a suspension medium withdrawn from a first reactor to provide a hydrogen-depleted suspension (Col. 3, lines 5-13), an ordinarily skilled practitioner would have expected any of the depressurization equipment of WO ‘712 to be suitable to perform this function.  Further, given the close proximity of the claimed and disclosed ranges for operating pressure of the flash drum, one of ordinary skill in the art would have expected pressures within the claimed range to yield equivalent results in terms of hydrogen removal.
In addition, Kikuchi teaches to control the pressure of a flash tank to a pressure within the claimed range, namely, 0.05 MPa, to separate unreacted ethylene and 1-butene monomers and hydrogen from a polymerization slurry obtained by continuous slurry polymerization (see Example 1, paragraphs [0171]-[0172]).  The process of Meier et al similarly involves suspension polymerization of olefins such as ethylene and 1-butene (Col. 3, line 62 et seq.) in the presence of hydrogen, and Meier et al suggest operating a flash drum at a pressure lower than 0.1 MPa (Col. 6, lines 46-47; Col. 7, lines 7-8).  Accordingly, an ordinarily skilled practitioner would have expected the flash tank operating pressure exemplified in Kikuchi to be suitable for providing the desired hydrogen-depleted suspension of Meier et al. Given an expectation of equivalent performance, it would have been obvious to one of ordinary skill in the art to modify the system of Meier et al by adding a vacuum pump as per WO ‘712, configured to control the pressure of the flash drum to 0.05 to 0.09 MPa during operation, as suggested by Meier et al and taught by Kikuchi.  Such application of the known pressure-controlling means of WO ‘712 to the flash drum of the system of Meier et al would have been expected to yield predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention. 
Regarding Claim 13, Meier et al in combination with WO ‘712 and Kikuchi renders obvious the system according to claim 12 as discussed above. Meier et al additionally disclose the system further comprising: 
v) a heat exchanger designed for condensing gas, connected to the flash drum by a conduit 
for transferring gas from the flash drum to the heat exchanger (Fig. 2: heat exchanger 12
connected to flash drum 7 by conduit 11); and
vi) a conduit, connected to the heat exchanger for returning the liquid obtained in the heat
exchanger to a point in the system where suspension is present (Fig. 2: conduit 13
connects heat exchanger 12 to first polymerization reactor 1, where suspension is present
(Col. 6, lines 12-14)).
Regarding Claim 14, Meier et al in combination with WO ‘712 and Kikuchi renders obvious the system according to claim 12 as discussed above. Meier et al additionally disclose the system further comprising: 
v) a heat exchanger designed for condensing gas, connected to the flash drum by a conduit for transferring gas from the flash drum to the heat exchanger (Fig. 2: heat exchanger 12 connected to flash drum 7 by conduit 11). 
Meier et al do not directly disclose claimed element vi), i.e., a conduit, connected to the heat exchanger for returning the liquid obtained in the heat exchanger to a point in the system downstream of the second polymerization reactor where no suspension is present. Nevertheless, Meier et al do teach an alternative embodiment wherein the liquid obtained in the flash drum is fed to a polymerization reactor downstream of the second polymerization reactor (Col. 8, lines 25-28). Further as to type of downstream reactor, Meier et al teach the alternativeness between suspension polymerization reactors and other low-pressure polymerization reactors like horizontally or vertically stirred gas-phase reactors (Col. 6, lines 1-11).  Given the indicated equivalence between suspension and gas-phase polymerization reactors as the downstream polymerization reactor of Meier et al, it would have been obvious to one of ordinary skill in the art to further modify the system of Meier et al by providing a conduit connected to the heat exchanger 12 for returning the liquid obtained in the heat exchanger to a point downstream of the second polymerization reactor, such as to a stirred gas-phase reactor, where no suspension medium is present, as claimed.
	Regarding Claim 16, Meier et al in combination with WO ‘712 and Kikuchi renders obvious the process (sic., system) according to claim 13 as discussed above. Meier et al further disclose wherein the conduit is connected to the heat exchanger for returning the liquid obtained in the heat exchanger to the flash column (drum?), the first polymerization reactor and/or the second polymerization reactor (Fig. 2: conduit 13 connects heat exchanger 12 to first polymerization reactor 1, where suspension is present (Col. 6, lines 12-14)).
Response to Argument
	Applicant’s arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
	As to Meier, applicant notes that Meier does not teach the pressure of the flash drum being 0.05 to 0.09 MPa as required by amended claim 1.  Examiner agrees that the requisite pressure is not explicitly taught by Meier, but maintains that Meier’s use of “preferably” in reference to a pressure in the flash tank being from 0.1 to 1 MPa (col. 7, lines 24-26) would have suggested to one of ordinary skill in the art the viability of operating pressures outside the specific range described therein, including flash drum pressures somewhat lower than precisely 0.1 MPa.  Further, as discussed above, the proximity of the claimed range (0.05 to 0.09 MPa) to the prior art range (0.1 to 1 MPa) would have led one of ordinary skill in the art to expect pressure values within the claimed range to yield equivalent results in terms of hydrogen removal. 
	As to WO ‘712, applicant similarly argues that the reference fails to teach the pressure of the flash drum being 0.05 to 0.09 MPa as required by amended claim 1, noting that WO ‘712 teaches depressurization equipment that allow to adjust an operation pressure to a pressure of 100-200 kPa, namely, 0.1-0.2 MPa (Reply at 8).  In response, Examiner maintains that while WO ‘712 does not directly teach the requisite flash tank pressure, its disclosed pressure range (0.1-0.2 MPa), like that of Meier, is sufficiently close to the claimed range (0.05 to 0.09 MPa) that one of ordinary skill in the art would have expected pressure values within the claimed range to yield equivalent results in terms of hydrogen removal.  
	As to Kikuchi, applicant argues that because the flash drum in Meier is between two reactors, there are additional polymerization reactions and therefore it is not desired to remove unreacted ethylene or 1-butene as taught by Kikuchi (Reply at 9).  This argument lacks persuasiveness because Meier explicitly contemplates removing unreacted monomers as components of the gas phase in the flash drum.  Thus, at column 7, line 35 et seq., Meier states (emphasis added): gas of the gas-phase in the flash drum is withdrawn from the flash drum and fed to a heat exchanger, where a part of the gas is condensed, while the remaining part, which is not condensed, is preferably fed to the work-up section of the polymerization plant for recovering the components of the suspension medium and in particular directly to the monomer recovery unit.  Hence, the fact that unreacted ethylene and 1-butene are removed along with hydrogen in the flash drum of Kikuchi would not have dissuaded one of ordinary skill in the art from operating the flash drum of Meier at a pressure within the claimed range, specifically 0.05 MPa, especially given that Meier’s teaching of a pressure in the flash drum being from 0.1 to 1 MPa is in the context of a preferred embodiment as discussed above (see page 5).  Applicant further argues that Meier teaches limiting the amounts of evaporating components of the suspension medium withdrawn from the first reactor, citing column 6, line 65 to column 7, line 1.  This teaching, however, is contingent on the first reactor being equipped with a cooling circle, in which case “it is preferred to withdraw the suspension from the cooling circle, preferably after the circulation pump facilitating the transfer to the flash drum” (col. 6, lines 60-63).  Since Meier broadly teaches a reactor cascade comprising at least two polymerization reactors, and that these reactors are not restricted to any specific design (col. 5, line 51-54), one of ordinary skill in the art would not have regarded Meier’s teaching of limiting the amounts of evaporating components of the suspension medium withdrawn from the first reactor if the first reactor is equipped with a cooling circle as discouraging application of a flash drum pressure as per Kikuchi to the vaporizing step of Meier. 

Allowable Subject Matter
	Claim 4 is allowed.  
	The closest prior art to Meier et al, WO ‘712, and Kikuchi, discussed above, do not
describe the invention of instant claim 4, or provide proper rationale to modify their respective
inventions into the invention of instant claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-05-22